                 Case 2:19-cr-00228-WBS Document 22 Filed 03/10/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 19-CR-228 WBS
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   ANDREW KEFFER,                                       DATE: March 15, 2021
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for status on March 15, 2021.

21          2.       By this stipulation, defendant now moves to continue the status conference until May 17,

22 2021 at 9:00 a.m., and to exclude time between March 15, 2021, and May 17, 2021 at 9:00 a.m., under

23 Local Code T4.

24          3.       The parties agree and stipulate, and request that the Court find the following:

25                   a)     The government has produced discovery associated with this case, which consists

26          of approximately 390 pages of Bates labeled documents and includes, among other things,

27          investigative reports, documents obtained from third parties, and audio recordings. All of this

28          discovery has been either produced directly to counsel or made available for inspection and


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00228-WBS Document 22 Filed 03/10/21 Page 2 of 3


 1        copying.

 2               b)      Counsel for defendant desires additional time to consult with his client to review

 3        the discovery, conduct defense investigation, and discuss potential resolutions with his client.

 4        Defense counsel further represents that additional time is needed for defense preparation because

 5        the federal and state directives that have been in effect to slow the spread of COVID-19 have

 6        impeded the defense’s ability to conduct investigation as to potential defenses in this matter.

 7               c)      Counsel for defendant believes that failure to grant the above-requested

 8        continuance would deny him the reasonable time necessary for effective preparation, taking into

 9        account the exercise of due diligence.

10               d)      The government does not object to the continuance.

11               e)      Based on the above-stated findings, the ends of justice served by continuing the

12        case as requested outweigh the interest of the public and the defendant in a trial within the

13        original date prescribed by the Speedy Trial Act.

14               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15        et seq., within which trial must commence, the time period of March 15, 2021 to May 17, 2021

16        at 9:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

17        Code T4] because it results from a continuance granted by the Court at defendant’s request on

18        the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

19        best interest of the public and the defendant in a speedy trial.

20                    THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00228-WBS Document 22 Filed 03/10/21 Page 3 of 3


 1

 2          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: March 9, 2021                                PHILLIP A. TALBERT
 8                                                       Acting United States Attorney
 9
                                                         /s/ SHELLEY D. WEGER
10                                                       SHELLEY D. WEGER
                                                         Assistant United States Attorney
11

12
     Dated: March 9, 2021                               /s/ TODD LERAS
13                                                      TODD LERAS
14                                                      Counsel for Defendant
                                                        ANDREW KEFFER
15

16

17
                                             FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED.
19
            Dated: March 9, 2021
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
